18-3796
     Mitaj v. Rosen
                                                                                                          BIA
                                                                                                    Navarro, IJ
                                                                                                  A206 189 278
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 8th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            RICHARD J. SULLIVAN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   DANIEL MITAJ,
14            Petitioner,
15
16                    v.                                                              18-3796
17                                                                                    NAC
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. *
21   _____________________________________
22
23   FOR PETITIONER:                              James A. Lombardi, Law Office of
24                                                James A. Lombardi, P.C., New York,
25                                                New York.
26

     *
            Pursuant to Fed R. App. P. 43(c)(2), Jeffrey A. Rosen is automatically substituted for former
     Attorney General William P. Barr.
 1   FOR RESPONDENT:                Jeffrey   Bossert   Clark,   Acting
 2                                  Assistant Attorney General; Cindy
 3                                  S. Ferrier , Assistant Director;
 4                                  Micah   Engler,   Trial   Attorney,
 5                                  Office of Immigration Litigation,
 6                                  United    States   Department    of
 7                                  Justice, Washington, D.C.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner,    Daniel   Mitaj,    a   native   and   citizen    of

13   Albania, seeks review of a November 29, 2018 decision of the

14   BIA affirming a November 15, 2017 decision of an Immigration

15   Judge (“IJ”) denying asylum, withholding of removal, and

16   protection under the Convention Against Torture (“CAT”).           In

17   re Daniel Mitaj, No. A 206 189 278 (B.I.A. Nov. 29, 2018),

18   aff’g No. A 206 189 278 (Immig. Ct. N.Y.C. Nov. 15, 2017).          We

19   assume the parties’ familiarity with the underlying facts and

20   procedural history.

21       We have reviewed both the IJ’s and the BIA’s decisions.

22   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

23   (2d Cir. 2006). We review the agency’s factual findings under

24   the substantial evidence standard, upholding them so long as

25   “they   are   supported   by    reasonable,   substantial[,]       and

                                       2
 1   probative evidence in the record.”            Yanqin Weng v. Holder,

 2   562 F.3d 510, 513 (2d Cir. 2009) (internal quotation marks

 3   omitted); see also 8 U.S.C. § 1252(b)(4)(B) (stating that

 4   “the administrative findings of fact are conclusive unless

 5   any reasonable adjudicator would be compelled to conclude to

 6   the contrary”); Edimo-Doualla v. Gonzales, 464 F.3d 276, 282

 7   (2d Cir. 2006).      By contrast, we review questions of law and

 8   the application of law to undisputed facts de novo.                        See

 9   Yanqin Weng, 562 F.3d at 513; Edimo-Doualla, 464 F.3d at 281.

10          To obtain asylum or withholding of removal, an applicant

11   must    establish     past     persecution   or     a    fear     of   future

12   persecution on account of a protected ground.                   See 8 U.S.C.

13   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b),

14   1208.16(b)(1), (2).          The protected ground must be “at least

15   one central reason” for the claimed persecution, and the

16   applicant must provide direct or circumstantial evidence of

17   the    persecutor’s     motives.         8 U.S.C.       § 1158(b)(1)(B)(i)

18   (asylum); see also id. § 1231(b)(3)(A) (withholding); Matter

19   of C-T-L-, 25 I. & N. Dec. 341, 346–48 (B.I.A. 2010) (holding

20   that    the   “one   central    reason”   standard       also    applies   to

21   withholding of removal); INS v. Elias-Zacarias, 502 U.S. 478,



                                          3
 1   483 (1992) (requiring “some evidence of [motive], direct or

 2   circumstantial”).

 3          Mitaj contends that he stated a claim of past persecution

 4   and has a fear of future persecution on account of his

 5   religion, political opinion, and membership in a particular

 6   social group of “Roman Catholic[s] in Northern Albania.”

 7   Specifically, he asserts that after he reported an individual

 8   to the police for breaking into his church and stealing money,

 9   that    individual    attacked,     beat,     and     threatened   him   on

10   multiple occasions; he further avers that the police refused

11   to help him because the thief had connections to the police.

12   But throughout the hearing – in response to questions from

13   his own counsel, counsel for the Department of Homeland

14   Security, and the IJ – Mitaj testified that the beatings were

15   retaliation for his report to the police, and he did not offer

16   any    evidence   connecting      them       to   a   protected    ground.

17   Accordingly, the agency did not err in finding that Mitaj

18   failed to establish a nexus to a protected ground as required

19   for    asylum   and   withholding       of   removal.      See     8 U.S.C.

20   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); Melgar de Torres v. Reno,

21   191 F.3d 307, 313–14 (2d Cir. 1999) (explaining that “general

22   crime conditions” and “random violence” cannot support asylum

                                         4
1   claim); Elias-Zacarias, 502 U.S. at 483 (requiring “some

2   evidence of [motive], direct or circumstantial”).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  5